Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants’ amendment dated May 12th, 2022 responding to the Office Action 05/06/2022 provided in the allowance of claims 1-6, 9, 11-18 and 20-21.	

Reasons for Allowance
2.	Claims 1-6, 9, 11-18 and 20-21 are allowed over the prior arts of record.
Regarding claims 1, 15 and 20, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claims 1, 15 and 20 specific to the limitations of:
…detecting, by the management device, a new connection to a new hardware device that is the same as a previously connected hardware device; receiving, by the management device, data corresponding to the hardware parameters of the new hardware device; applying, by the management device, analytics rules of a hardware specific plugin previously installed for the previously connected hardware device to monitored hardware parameters of the new hardware device, wherein each monitored hardware parameter of the new hardware device comprises an additional monitored hardware parameter for the monitoring application; and sending, by the management device, an alert in response to determining that the received data of the new hardware device violates an analytics rule of the plugin, wherein the monitored hardware parameters comprise temperature data, hardware failure data, power usage data, and/or hardware usage data and in combination in all other limitations/elements as claimed in claims 1, 15 and 20. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-6, 9, 11-14, 16-18 and 21 are dependent upon claims 1, 15 and 20. Since the independent claims 1, 15 and 20 are allowable, claims 2-6, 9, 11-14, 16-18 and 21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/Examiner, Art Unit 2192